Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 8 is not an independent claim as mentioned by applicant in remarks (page 1, last line). It depends on claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (US Pub. 2018/0370147; hereinafter Peter; the prior art qualified with an earlier filing date of PCT filed on 12/21/2015) in view of Shepherd et al (US Pub. 2019/0056248; hereinafter Shepherd).

As per claim 1, Peter discloses additive manufacturing method for an elastomer part [para 0002; additive manufacturing], comprising the following steps: 

creating a first computer model having spatial coordinates of said elastomer part [Fig. 2; para 0029, 0095; a computer mode]; then 

depositing, in accordance with said spatial coordinates, at least a first elastomer material, said elastomer material being a latex materail [Fig. 2; para 0028-0029, 0086; depositing the print material based on a defined scheme in coordinates of X, Y, and Z]; 

said depositing being effected in several substantially flat layers stacked vertically [Fig. 2, 5; para 0028, 0086, 0118; Z axis]; 

the step of creating the first computer model comprising definition of the spatial coordinates of each of said layers of first material [Fig. 1-2; para 0095, 0097, 0109; a computer model or a template of the object to be created], wherein said at least said first elastomer material is deposited in the form of a liquid composition based on latex [Fig. 2; para 0002, 0005, 0026, 0056; rubber material]; and 

wherein the depositing is carried out by forming drops of liquid composition and ejection under pressure of said drops [Fig. 2, 4; para 0022-0023, 0026-0027, 0115; forming drops of liquid composition and ejection under pressure].

Though Peter does not specifically disclose regarding that elastomer material being a latex material, it is well known in the art that an elastomer material can be a latex material. However, Shepherd (in the same field of endeavor, i.e., 3D printing) clearly discloses that the elastomer materials include natural latex rubbers [para 0025; claim 14]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references because both are directed to additive manufacturing (i.e., 3D printing) of an elastomer product.

As per claim 3, Peter discloses wherein the drops of liquid composition have a volume between 0.1 nL and 1000 nL, preferably between 0.25 nL and 1.00 nL, and more preferably between 0.40 nL and 0.60 nL [para 0026; droplet volumes in the nanoliter range (1 to 100 nL)].

As per claim 4, Peter discloses comprising alternating drying steps with the steps of depositing layers of at least a first elastomer material, each drying step leading to at least partial evaporation of the aqueous base of one of said layers and forming a solid surface on said layer, said solid surface being adapted to support the next layer of at least a first elastomer material [para 0052, 0054-0054; curing].

As per claim 5, Peter discloses further comprising the following steps: creating a second computer model, comprising spatial coordinates of a support of the elastomer part [Fig. 2; para 0029, 0095; a computer mode]; then depositing, in accordance with said spatial coordinates, of at least a second material of said support [Fig. 2; para 0028-0029, 0086; depositing the print material based on a defined scheme in coordinates of X, Y, and Z]; said depositing being effected in several substantially flat layers stacked vertically [Fig. 2, 5; para 0028, 0086, 0118; Z axis]; the step of creating the second computer model comprising a definition of the spatial coordinates of each of said layers of second material, each layer of at least one second material being substantially coplanar with at least one layer of first material [Fig. 1-2; para 0095, 0097, 0109; a computer model or a template of the object to be created].

As per claim 6, Peter discloses wherein at least one second material is deposited before the first material of the same layer substantially coplanar [Fig. 2, 4; para 0040, 0093].

As per claim 7, Peter discloses wherein: the liquid latex-based composition further comprises at least one vulcanization additive [para 0004; vulcanizates]; and the method then comprises a step of vulcanizing at least a first elastomer material [para 0004; vulcanizates].

As per claim 8, Peter discloses comprising: a first device for dispensing at least a first elastomer material [Fig. 2; a first device 24, 28]; a device for moving said first dispensing device [Fig. 2; a device 18]; an electronic module for managing said devices [Fig. 2; an electronic module 14]; and a device for implementing a method according to claim 1 [Fig. 2].

As per claim 9, Peter discloses wherein the first device for dispensing the at least one first elastomer material comprises a dispensing head and a reservoir of latex-based liquid composition, connected to said head, 16the reservoir being at an overpressure relative to atmospheric pressure [Fig. 2; para 0023, 0027-0030, 0080, 0082, 0095-0097, 0109-0111], the dispensing head comprising: an ejection orifice communicating with the reservoir [Fig. 2; para 0023, 0027-0030, 0080, 0082, 0095-0097, 0109-0111]; and a needle designed to move towards and away from said ejection orifice in an oscillating movement, so as to project under pressure the drops of the liquid composition out of said ejection orifice [Fig. 2; para 0010, 0023, 0027-0030, 0080, 0082, 0095-0097, 0109-0111].

As per claim 10, Peter discloses further comprising a second device for distributing the at least one second material [Fig. 2; a second device 24, 26].

As per claim 11, Peter discloses further comprising at least one drying member [para 0052, 0054-0054; curing].

As per claim 12, Peter discloses elastomer part, resulting from a method according to claim 1 [Fig. 2; para 0002; an elastomer part is produced].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (US Pub. 2018/0370147; hereinafter Peter) in view of Shepherd et al (US Pub. 2019/0056248; hereinafter Shepherd) and further in view of Gottschalk-Gaudig (US 2021/0107210; hereinafter Gaudig).

As per claim 2, Peter and Shepherd disclose the invention substantially. Peter and Shepherd do not specifically disclose regarding utilizing an aqueous base for cleaning, but do disclose cleaning [Peter: para 0041]. However, Gaudig (in the same field of endeavor) discloses regarding an aqueous solution for cleaning [para 0013, 0015, 0143]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to an additive manufacturing by depositing a support material onto a substrate for producing silicone elastomer parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116